DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotter (US 2017/0143106).
Kotter discloses a backpack system comprising: a frame (10); a first plurality of item holders coupled to the frame (lower 3+17); a second plurality of item holders coupled to the frame (upper 3+17s); a support ledge coupled to the frame (6); an attachment collar coupled to the frame (12); wherein the backpack system is configured .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotter (US 2017/0143106) as applied to claim 1 above, and further in view of Kulp (US 7559445).
Kotter discloses all limitations of the claim(s) as detailed above and further including each item holder of the first plurality of item holders comprises a cylinder or plurality of rings (lower 3+17 together make complete rings), wherein the cylinder or plurality of rings are adapted to prevent an item placed within an item holder of the first plurality of item holders from moving (see Fig. 5); wherein each item holder of the 
However, Kulp teaches a similar device wherein the retaining band (35) is constructed of elastic material (col. 4, ll. 20-25) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bands taught by Kotter out of elastic material as taught by Kulp, in order to maintain tension on the contents even when some is removed as taught by Kulp (col. 4, ll. 32-37).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bands taught by Kotter out of elastic material as taught by Kulp, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotter (US 2017/0143106) in view of Kulp (US 7559445) as applied to claim 2 above, and further in view of Seuk et al. (US 9839279, hereinafter ‘Seuk’).


However, Seuk teaches attaching at least one flexible sheet (212) comprising at least one strap (218), wherein the at least one flexible sheet is coupled to outer surfaces of the first plurality of item holders (see Seuk Fig. 1) a sealable pocket (210) to a carrier strap arrangement as claimed.
All of the component parts are known in Seuk and Kotter as modified above.  The only difference is the combination of all the known elements into a single device by incorporating the sealable pocket taught by Seuk into the strap assembly taught by Kotter as modified above.
Thus, it would have been obvious to one having ordinary skill in the art to add the sealable pocket taught by Seuk to the strap assembly taught by Kotter as modified above, since the sealable pocket in no way affects the other functions of the strap assembly and the sealable pocket can be used in combination with a strap assembly to achieve the predictable results of securely storing items in the sealable pocket.

Response to Arguments
Applicant’s arguments, see the response, filed 6/21/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotter and Kulp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 16, 2021